United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-3630
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                            William Phillip Jackson

                     lllllllllllllllllllllDefendant - Appellant

Sharon Jackson; Edward McDonald; Tammy McDonald; Herbert Dwight Maness;
 Pamela Maness; Newton County; James A. Lovell, III; Jerri Lynn Lovell; Jerry
 Lahr, as Trustee for Trinity Consulting, Rock Foundation; Gateway Properties,
                              and Prosperity Leasing

                           lllllllllllllllllllllDefendants
                                   ____________

                   Appeal from United States District Court
                  for the Western District of Missouri - Joplin
                                ____________

                          Submitted: October 29, 2020
                           Filed: November 3, 2020
                                [Unpublished]
                                ____________

Before BENTON, WOLLMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
      William Jackson appeals following the district court’s1 entry of an order of sale
and denial of his post-judgment motions in an action brought by the United States to
reduce tax assessments to judgment and enforce tax liens.

       Following a careful review, we conclude that the district court did not abuse
its discretion by denying Jackson’s post-judgment motions. See United States v.
Metro. St. Louis Sewer Dist., 440 F.3d 930, 933, 935 (8th Cir. 2006) (denial of a
post-judgment motion is reviewed for abuse of discretion). We also conclude that the
action was timely, as the United States filed suit within 10 years of the assessment of
the tax. See 26 U.S.C. § 6502(a)(1) (tax may be collected by a levy or proceeding in
court if the levy or proceeding is begun within 10 years after the assessment of the
tax). Accordingly, we affirm, see 8th Cir. R. 47B, and we deny as moot the pending
motion of the United States.
                        ______________________________




      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                          -2-